Citation Nr: 9930152	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  97-15 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin disorder as secondary to Agent Orange (AO) exposure.  

2.  Entitlement to service connection for skin cancer, a 
sleep disorder, and a prostate disorder as secondary to AO 
exposure.

3.  Entitlement to service connection for memory loss.  

4.  Entitlement to service connection for a urinary tract 
infection.  

5.  Entitlement to service connection for a kidney disorder.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs




ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from March 1968 to October 
1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1996 rating decision of the Department of 
Veterans Affairs (VA) Portland Regional Office (RO).  In that 
determination, the RO denied the claims as stated on the 
title page of this decision.  The appellant disagreed and 
this appeal ensued.  

The RO, in April 1996, also declined to reopen a claim of 
service connection for a back disorder.  However, in a July 
1998 determination, it granted service connection for 
lumbosacral strain with degenerative disc disease.  That 
decision constituted a full award of those benefits sought on 
appeal.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. 
Cir. 1997) (overruling West v. Brown, 7 Vet. App. 329 (1995) 
and ruling that a notice of disagreement applies only to the 
element of the claim being decided, such as service-
connectedness).  See also Holland v. Gober, 124 F.3d 226 
(Fed. Cir. 1997), rev'd sub nom. Holland v. Brown, 9 Vet. 
App. 324 (1996).  For this reason, the Board no longer has 
jurisdiction over this claim.  

In an April 1997 substantive appeal, the appellant stated 
that he desired to appear personally at a hearing at the RO 
before a traveling member of the Board.  He reiterated that 
statement in December 1997.  In January 1998, however, he 
indicated that he wanted a hearing before an RO hearing 
officer.  


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The appellant was scheduled for a hearing before an RO 
hearing officer in May 1998.  The RO issued a document titled 
"Decision Review Officer CONFERENCE REPORT", dated the same 
as the scheduled hearing date.  In this document, the 
"Decision Review Officer" wrote that the appellant was 
"given a brief explanation regarding the formal hearing 
process and the informal conference process.  After 
conferring with [his representative, the appellant] elected 
to proceed with the informal conference."  The document 
includes a summary of the discussion between the appellant 
and the "Decision Review Officer" and a series of actions 
agreed to by them.  

A hearing was not conducted.  Nor did the hearing officer, in 
a July 1998 hearing officer's decision, adjudicate the issues 
before the Board.  (The RO did, though, issue a supplemental 
statement of the case in July 1998 concerning these issues.)  
The laws and regulations governing VA, and prescribing the 
conduct of hearings, do not provide for an "informal 
conference" alternative to a requested hearing.  An 
appellant may withdraw a request for a hearing at any time 
before the date of the hearing, or by the appellant's 
representative with the consent of the appellant.  38 C.F.R. 
§ 20.702(e).  

While the "decision review officer" indicated that the 
appellant "elected" to proceed with an "informal 
conference", the record does not contain an independent 
statement, signed by the appellant or by his representative 
with his consent, indicating his intent to withdraw his 
request for a hearing.  

The case is REMANDED for the following development:

In accordance with the usual procedure, 
the RO should schedule the appellant for 
a personal hearing before a hearing 
officer.  Notice thereof should be 
furnished the appellant no less than 
30 days prior to the date of the 
scheduled hearing.  A transcript of the 
hearing must be associated with the 
claims file.  

After the development requested above has been completed to 
the extent possible, the RO should again review the record.  
The hearing officer must issue decisions concerning the 
claims now before the Board.  If any benefit sought on 
appeal, for which a notice of disagreement has been filed, 
remains denied, the appellant and his representative should 
be furnished a supplemental statement of the case and given 
the opportunity to respond thereto.  Thereafter, the case 
should be returned to the Board.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

